                       Case 1:20-mj-04143-DHH Document 1 Filed 06/19/20 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                       (OLMDK 0DMDN %XRL
                                                                              &DVH1R
                                                                                         PM'++



                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                 $SULO   3UHVHQW              LQWKHFRXQW\RI               0LGGOHVH[       LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                       Offense Description
             86&                                                           :LUH IUDXG




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
  6HH $WWDFKHG $IILGDYLW




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                                  Complainant’s signature

                                                                                         6KHLOD 0DJRRQ )%, 6SHFLDO $JHQW
                                                                                                   Printed name and title

6ZRUQ WHOHSKRQLFDOO\LQDFFRUGDQFHZLWK)HG5&ULP3


'DWH          Jun 19, 2020
                                                                                                     Judge’s signature
                                                                                                               gnnattuurre

&LW\DQGVWDWH                   :RUFHVWHU 0DVVDFKXVHWWV                       +RQ 'DYLG + +HQQHVV\ 86
                                                                                                           6 0DJLVWUDWH
                                                                                                         86  0
                                                                                                              0DJ
                                                                                                               DJ
                                                                                                                JLVVWU
                                                                                                                    WUDWH -XGJH
                                                                                                                      DWH
                                                                                                                      DW  -XG
                                                                                                                           X
                                                                                                   Printed name and title
                                                                                                                       l
